—In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Queens County (Durante, J.), entered October 30, 1992, as, upon a jury verdict, is in favor of the plaintiff and against them in the principal amount of $154,000, representing damages for past and future lost earnings.
Ordered that the judgment is reversed insofar as appealed from, on the law, with costs, the award of $154,000 representing past and future lost earnings is deleted, and the matter is remitted to the Supreme Court, Queens County, for the entry of an amended judgment in the principal sum of $80,000 for the remaining items of damages.
We agree with the defendants that the evidence adduced at the trial concerning the plaintiff’s past and future lost earnings was unsubstantiated and conclusory. We have held that claims for such losses "must be ascertainable with a reasonable degree of certainty and may not be based on conjecture” (Long Is. Airports Limousine Serv. Corp. v Northwest Airlines, 124 AD2d 711, 713).
Here, the plaintiff’s proof consisted of undocumented, conclusory statements with respect to his alleged earnings as a self-employed plumber. The plaintiff’s speculative contentions failed to establish damages with the requisite degree of certainty necessary to support an award for lost earnings (see, Brown v Samalin & Bock, 168 AD2d 531). Mangano, P. J., Thompson, O’Brien and Ritter, JJ., concur.